Not for publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 02-1896

                               UNITED STATES,

                                  Appellee,

                                       v.

                             ALI HUSSEIN ADDO

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Nancy Gertner, U.S. District Judge]



                                    Before

                     Torruella, Selya and Lipez,
                            Circuit Judges.



     Ali Addo, on brief pro se.
     Michael J. Sullivan, United States Attorney, and John A.
Capin, Assistant U.S. Attorney, on brief for appellee.



                            December 30, 2003
          Per Curiam.   Ali Hussein Addo has appealed his criminal

conviction and sentence for one count of escape in violation of 18

U.S.C. § 751(a).   We affirm.

           On appeal, Addo contends that his right to a speedy trial

pursuant to the Speedy Trial Act, 18 U.S.C. § 3161 et seq.,

(hereinafter "STA") was violated and he is entitled to dismissal of

the indictment because, Addo alleges, he was not brought to trial

within 70 days from the date of his first appearance before the

court.   See 18 U.S.C. § 3161(c)(1).   Addo has waived any right to

dismissal of the indictment because he failed to move for dismissal

prior to trial on the ground that the government failed to bring

him to trial within 70 days.    See 18 U.S.C. § 3162(a)(2).

          Addo claims that he invoked the STA at a hearing on

October 31, 2001, but he is incorrect.    Addo's urging of an early

trial at that hearing was neither an expressed invocation of the

STA nor, more particularly, was it a motion to dismiss on STA

grounds for failure to bring him to trial within 70 days.     Although

Addo did invoke the STA and requested a dismissal of the indictment

in his closing trial argument, that motion came too late as waiver

occurs unless the motion to dismiss on this ground comes prior to

trial. 18 U.S.C. § 3162(a)(2); see United States v. Bradfield, 113

F.3d 515, 526 (5th Cir. 1997); United States v. Gomez, 67 F.3d

1515, 1519 (10th Cir. 1995);    United States v. Alvarez, 860 F.2d

801, 821-22 (7th Cir. 1988).    In any event, even were this claim


                                -2-
not waived, the government has more than adequately demonstrated

that sufficient periods of time are properly excluded in computing

the 70 day period, such that no STA right was violated.

          We have considered Addo's remaining claims on appeal and

conclude that they are similarly without merit.

          Affirmed.




                               -3-